Citation Nr: 0933646	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from June 20, 2000, 
to February 4, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for 
training from September 1964 to February 1965, and on active 
duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which established service connection 
for PTSD with an initial evaluation of 30 percent effective 
June 20, 2000.  In November 2008, the Board remanded the 
claim for additional development.  After performing the 
requested development, the Appeals Management Center (AMC) 
issued a decision which increased the evaluation of the 
Veteran's PTSD to 100 percent effective February 4, 2009.  
Thus, from February 4, 2009, the Veteran's claim is 
considered granted in full, and the only issue that remains 
before the Board is entitlement to an evaluation in excess of 
30 percent for PTSD from June 20, 2000, to February 4, 2009.

In June 2008, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that from June 20, 2000, to 
February 4, 2009, the Veteran's PTSD was manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

From June 20, 2000, to February 4, 2009, the criteria for an 
initial rating in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in October 2001 and March 2004.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).
The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
veteran voiced disagreement with the assigned rating for PTSD 
in a notice of disagreement, no further duty to inform the 
veteran of the requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from June 20, 2000, 
to February 4, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for 
training from September 1964 to February 1965, and on active 
duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which established service connection 
for PTSD with an initial evaluation of 30 percent effective 
June 20, 2000.  In November 2008, the Board remanded the 
claim for additional development.  After performing the 
requested development, the Appeals Management Center (AMC) 
issued a decision which increased the evaluation of the 
Veteran's PTSD to 100 percent effective February 4, 2009.  
Thus, from February 4, 2009, the Veteran's claim is 
considered granted in full, and the only issue that remains 
before the Board is entitlement to an evaluation in excess of 
30 percent for PTSD from June 20, 2000, to February 4, 2009.

In June 2008, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that from June 20, 2000, to 
February 4, 2009, the Veteran's PTSD was manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

From June 20, 2000, to February 4, 2009, the criteria for an 
initial rating in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in October 2001 and March 2004.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).
The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
veteran voiced disagreement with the assigned rating for PTSD 
in a notice of disagreement, no further duty to inform the 
veteran of the requirements of VCAA exists.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).
General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

PTSD

VA treatment records show that in October 2000, the Veteran 
told a VA examiner that he had been married and divorced 
seven times.  It was noted that he was employed.  He said 
that he was depressed and had diminished interest and 
pleasure in activities most of the day every day.  He stated 
he had insomnia every day, fatigue, and loss of energy.  He 
reported feelings of worthlessness and inappropriate guilt.  
He said he had recurrent thoughts of death and suicide but 
had no intent to follow through on his thoughts.  He 
indicated that he was hyper-talkative, had racing thoughts, 
and was easily distracted.  He reported experiencing panic 
symptoms approximately once per month.  He had feelings of 
estrangement and detachment.  It was noted that the Veteran 
had a restricted affect and temper outbursts that decreased 
with his use of lithium.  The examiner observed that the 
Veteran was alert and fully oriented.  The Veteran denied 
auditory, olfactory, and gustatory hallucinations.  He 
reported visual and tactile hallucinations.  The Veteran 
admitted to suspiciousness but denied paranoia.  It was noted 
that the Veteran's thought processes were coherent and goal-
directed.  Immediate recall was mildly impaired, and remote 
recall was not intact.  His insight was deemed to be partial 
with impaired concentration.  The examiner assigned a global 
assessment of functioning (GAF) score of 55.

The Veteran told a VA examiner in February 2001 that he had 
temper outbursts at work.  He said that his outbursts had not 
caused many problems as his supervisor was usually not in his 
immediate area, but they did impair his work performance.  He 
stated that he continued to blurt things out impulsively.  
The GAF score listed was 55.  A VA treatment record from 
April 2001 indicates that the Veteran's temper had improved, 
and he had no more outbursts at work.  His lithium had been 
increased.

On VA examination in August 2001, it was noted that the 
Veteran had been employed by the same employer for the 
previous 15 years.  The Veteran reported intrusive thoughts 
on a daily basis.  He said that he could fall asleep fairly 
well when he took his medications.  He said that in the past 
he experienced nightmares one to two times per week.  It was 
noted that medication helped decrease the frequency of the 
nightmares, and he currently experienced nightmares once 
every two weeks.  He reported occasional intense 
recollections of Vietnam.  He said he didn't especially like 
crowded places, but he could be in crowds without major 
distress.  He reported interest in yard work, auctions, and 
other activities.  Besides his family, he reported a feeling 
of detachment and estrangement from other people.  The 
Veteran reported difficulties with his temper.  He said that 
he had made threatening statements to his boss in the past, 
but he had a good relationship with him, and his boss did not 
really take the statements seriously.  He indicated that he 
was hypervigilant and startled easily.  He said that he felt 
depressed most of the time, and he felt that his 
concentration was poor.  He had fleeting suicidal thoughts 
but denied any intent to follow through on those thoughts.  
The examiner noted that the Veteran had worked at the same 
job for the previous 15 years.  It was further noted that the 
Veteran's hair was clean and combed.  The Veteran was clear 
and understandable and spoke with a normal pace and volume.  
No distractibility, restlessness, fidgeting, or involuntary 
muscle movements were present.  The examiner said that the 
Veteran maintained good eye contact and was alert and 
oriented to time, place, and person.  No hallucinations or 
other perceptual distortions were noted.  Immediate recall, 
recent and remote memory were all deemed satisfactory.  It 
was observed that the Veteran's concentration varied.  His 
thoughts were clear and understandable with no bizarre 
thought content or delusions.  Affect varied from euthymic to 
mildly depressed.  The examiner assigned a GAF score of 58.

In a January 2002 statement, the Veteran related that he had 
trouble sleeping, driving, concentrating, finishing what he 
started, and collecting his thoughts.  He said that his 
girlfriend complained of his screaming in his sleep.  He told 
a VA physician in March 2002 that he had been getting in to 
trouble at work.

On VA examination in July 2006, the Veteran reported 
difficulty staying in a relationship with one woman.  He said 
he had been in eight marriages with seven divorces.  He 
stated he had difficulty in his jobs as he did not work well 
with supervision.  He currently had a job in which he had 
almost no interaction with anyone else.  He said he had 
significant sleep difficulties in that he would wake up 
screaming and threatening to kill himself.  He reported 
recurring nightmares almost on a weekly basis.  He said he 
had flashbacks, startled easily, and was hypervigilant.  He 
indicated that he had contemplated suicide.  It was noted 
that the Veteran had been hospitalized in March 2005 for 
psychiatric treatments.  It was noted that although the 
Veteran had friends at work, he tended to isolate himself.  
He enjoyed working in the yard and going to fairs.  He said 
he enjoyed the company of his wife and her grandchildren.  
The examiner noted that periods of depression brought on 
significant suicidal ideation.  There was no history of 
assaultiveness.  The examiner stated that the Veteran was a 
good communicator with no hallucinations or delusions.  It 
was noted that the Veteran maintained good eye contact and 
related well to the examiner.  No inappropriate behavior was 
observed.  The report indicates that the Veteran was well 
oriented with no memory impairment.  There were no obsessive 
or ritualistic features.  The examiner felt that the Veteran 
spoke in a relevant and a reasonable manner, and there were 
no panic attacks.  Significant sleep impairment with 
nightmares, depressive episodes, and suicidal ideation were 
noted.  The examiner opined that the Veteran's stressors were 
mild at that time, and a GAF score of 60 was noted.

The Veteran indicated on his VA form 9 submitted in July 2007 
that he had a hard time concentrating on things that were 
going on around him.  He said that his wife had moved out due 
to his mood swings.

During his June 2008 personal hearing before the undersigned 
Veterans Law Judge, the Veteran said that he had problems 
sleeping.  He stated that he preferred to do his shopping at 
night, as fewer people were around.  He remarked that he had 
no friends.  He said that he got startled and had panic 
attacks once a month.  Once a month he said he was violent.

A VA psychological assessment completed in September 2008 
shows that the Veteran was alert and well oriented to person, 
place, and time.  It was noted that his conversational speech 
was fluent and coherent withy no evidence of paraphasic 
errors.  His affect was observed to be flat, and he had a 
mildly irritable mood.  Testing revealed that the Veteran's 
immediate memory was in the low average range; his attention 
was severely impaired; his delayed memory was severely 
impaired; and his total score was considered severely 
impaired.  The examiner stated that there was a significant 
decline in cognitive performance when compared to the 
Veteran's August 2003 screening assessment.  The examiner 
opined that the exact etiology of the Veteran's cognitive 
decline is not clear, but a form of progressive dementia 
appeared most likely.

Based on the evidence of record, the Board finds that from 
June 20, 2000 through February 4, 2009, the veteran's 
service-connected PTSD is manifested by no more than an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The evidence for that time 
period demonstrates PTSD symptoms including depressed mood, 
anxiety, chronic sleeping problems, and mild memory loss.  
These symptoms are contemplated by the criteria for a 30 
percent evaluation.  See 38 C.F.R. § 4.129 Diagnostic Code 
9411 (2008).

There is no probative evidence of PTSD symptoms such as 
stereotyped speech, panic attacks more than once a week, 
retention of only highly learned material, or impaired 
judgment and abstract thinking.  Nor is there probative 
evidence of symptoms such as obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or a 
persistent danger of hurting self or others.  Therefore, the 
Board finds a rating in excess of 30 percent is not 
warranted.

The Board notes that the Veteran reported hallucinations to a 
VA examiner in October 2000.  However, according to the 
evidence of record, that is the only time that the Veteran 
reported hallucinations.  The Board finds that a single 
reporting of hallucinations during a nine-year period does 
not rise to the level of persistent hallucinations necessary 
for an increased evaluation.  Also, the Board has carefully 
considered the September 2008 VA psychological assessment 
which indicates that the Veteran is severely impaired and had 
experienced a cognitive decline.  However, the examiner 
indicated that the Veteran's decline was most likely due to 
dementia, not PTSD.  As the Veteran is service-connected for 
PTSD and not dementia, the symptoms mentioned in the 
September 2008 psychological assessment as being most likely 
a result of dementia cannot be considered in determining the 
proper evaluation for the Veteran's PTSD.

GAF scores of 55-60 were listed in VA treatment records dated 
in October 2000, February 2001, August 2001, and July 2006.  
According to DSM-IV, GAF scores ranging between 51 and 60 are 
indicative of moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  The Board finds that that these GAF scores are 
consistent with the reported symptomatology--to include some 
disturbances of motivation and mood--and, thus, is also 
consistent with no greater impairment than that contemplated 
by the initial 30 percent rating assigned.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown from June 20, 
2000, to February 4, 2009 to be more consistent with a 30 
percent rating.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 30 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 50 percent, rating for PTSD have not been met, it 
logically follows that criteria for an even higher rating (70 
or 100 percent) likewise have not been met for the time 
period in question.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for PTSD.  The medical evidence shows that from 
June 20, 2000, to February 4, 2009 the Veteran's PTSD, while 
significant, is not a total occupational and social 
impairment.  Considering the VA medical records, the overall 
level of impairment appears to be moderate.  The Board has 
considered the Veteran's reports that he had made threatening 
statements to his boss in the past.  However, the Veteran 
remained employed, and it does not appear that the Veteran 
has missed an excessive amount of work during the time period 
in question due to his PTSD.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from June 20, 2000, to February 4, 2009, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


